Exhibit 10.2
Amended and Restated
2005 Omnibus Incentive Plan
MGM MIRAGE
Effective October 6, 2008

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Establishment, Purpose, and Duration
    1  
 
       
Article 2. Definitions
    1  
 
       
Article 3. Administration
    6  
 
       
Article 4. Shares Subject to this Plan and Maximum Awards
    6  
 
       
Article 5. Eligibility and Participation
    8  
 
       
Article 6. Stock Options
    8  
 
       
Article 7. Stock Appreciation Rights
    10  
 
       
Article 8. Restricted Stock and Restricted Stock Units
    11  
 
       
Article 9. Performance Units/Performance Shares
    13  
 
       
Article 10. Cash-Based Awards and Other Stock-Based Awards
    14  
 
       
Article 11. Transferability of Awards
    14  
 
       
Article 12. Performance Measures
    15  
 
       
Article 13. Dividend Equivalents
    16  
 
       
Article 14. Beneficiary Designation
    16  
 
       
Article 15. Rights of Participants
    17  
 
       
Article 16. Amendment, Modification, Suspension, and Termination
    17  
 
       
Article 17. Withholding
    18  
 
       
Article 18. Successors
    18  
 
       
Article 19. General Provisions
    18  

 



--------------------------------------------------------------------------------



 



Amended and Restated
MGM MIRAGE
2005 Omnibus Incentive Plan
Article 1. Establishment, Purpose, and Duration
     1.1 Establishment. MGM MIRAGE, a Delaware corporation (hereinafter referred
to as the “Company”), establishes an incentive compensation plan to be known as
the MGM MIRAGE 2005 Omnibus Incentive Plan (hereinafter referred to as the
“Plan”), as set forth in this document.
     This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units and Other Stock-Based Awards.
     This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.
     1.2 Purpose of this Plan. The purpose of this Plan is to provide a means
whereby Employees, Directors and Independent Marketing Agents of the Company
develop a sense of proprietorship and personal involvement in the development
and financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. A further purpose of this Plan is to provide a
means through which the Company may attract able individuals to become Employees
or serve as Directors of the Company and to provide a means for such individuals
to acquire and maintain stock ownership in the Company, thereby strengthening
their concern for the welfare of the Company.
     1.3 Duration of this Plan. Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted more than ten (10) years after the earlier of
(a) adoption of this Plan by the Board, or (b) the Effective Date.
Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
     2.1 “Annual Award Limit” or “Annual Award Limits” have the meaning set
forth in Section 4.3.
     2.2 “Associate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company), that the Company
has or obtains, directly or indirectly, a proprietary interest of less than
fifty percent (50%), by reason of stock ownership or otherwise, and is
designated as an Associate for purposes of this Plan by the Committee.



 



--------------------------------------------------------------------------------



 



     2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, or Other
Stock-Based Awards, in each case subject to the terms of this Plan.
     2.4 “Award Agreement” means either (i) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.
     2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     2.6 “Board” or “Board of Directors” means the Board of Directors of the
Company.
     2.7 “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.
     2.8 “Committee” means the Compensation and Stock Option Committee of the
Board or a subcommittee thereof, or any other committee designated by the Board
to administer this Plan. The members of the Committee shall be appointed from
time to time by and shall serve at the discretion of the Board. If the Committee
does not exist or cannot function for any reason, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.
     2.9 “Company” means MGM MIRAGE, a Delaware corporation, and any successor
thereto as provided in Article 18 herein.
     2.10 “Covered Employee” means any salaried Employee who is or may become a
“Covered Employee,” as defined in Code Section 162(m), and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of (i) ninety (90) days after the beginning of the Performance
Period, or (ii) twenty-five (25) percent (25%) of the Performance Period has
elapsed, as a “Covered Employee” under this Plan for such applicable Performance
Period.
     2.11 “Director” means any individual who is a member of the Board of
Directors of the Company.
     2.12 “Effective Date” has the meaning set forth in Section 1.1.
     2.13 “Employee” means any person designated as an employee of the Company,
its Associates, and/or its Subsidiaries on the payroll records thereof. An
Employee shall not

2



--------------------------------------------------------------------------------



 



include any individual during any period he or she is classified or treated by
the Company, Associate, and/or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, Associate, and/or Subsidiary, without
regard to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
Associate, and/or Subsidiary during such period.
     2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     2.15 “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a Share
reported on the New York Stock Exchange (“NYSE”) or other established stock
exchange (or exchanges) on the applicable date, the preceding trading day, the
next succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise. Fair
Market Value shall be deemed to be equal to the reported closing price of a
Share on the most recent date on which Shares were publicly traded. In the event
Shares are not publicly determined at the time a determination of their value is
required to be made hereunder, the determination of their Fair Market Value
shall be made by the Committee in such manner as it deems appropriate. Such
definition(s) of FMV shall be specified in each Award Agreement and may differ
depending on whether FMV is in reference to the grant, exercise, vesting,
settlement, or payout of an Award.
     2.16 “Family Members” of a Participant means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law of such Participant, including adoptive
relationships, any person sharing such Participant’s household (other than a
tenant or employee), a trust in which such individuals have more than fifty
percent of the beneficial interest, a foundation in which these individuals (or
the Participant) control the management of assets, and any other entity in which
these individuals (or the Participant) own more than fifty percent of the voting
interest.
     2.17 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.
     2.18 “Full Value Award” means an Award other than in the form of an ISO,
NQSO or SAR, and which is settled by the issuance of Shares.
     2.19 “Grant Price” means the price established at the time of grant of a
SAR pursuant to Article 7, used to determine whether there is any payment due
upon exercise of the SAR.
     2.20 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.



3



--------------------------------------------------------------------------------



 



     2.21 “Independent Marketing Agent” means a representative hired as an
independent agent of the Company, and is treated as an independent contractor,
to carry out duties related to casino marketing activities.
     2.22 “Insider” means an individual who is, on the relevant date, an
officer, or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.
     2.23 “Nonemployee Director” means a Director who is not an Employee.
     2.24 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.
     2.25 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6.
     2.26 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
     2.27 “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of this Plan, granted pursuant to
Article 10.
     2.28 “Participant” means any eligible individual as set forth in Article 5
to whom an Award is granted.
     2.29 “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
     2.30 “Performance Measures” means measures as described in Article 12 on
which the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
     2.31 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
     2.32 “Performance Share” means an Award under Article 9 herein and subject
to the terms of this Plan, denominated in Shares, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.



4



--------------------------------------------------------------------------------



 



     2.33 “Performance Unit” means an Award under Article 9 herein and subject
to the terms of this Plan, denominated in units, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
     2.34 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.
     2.35 “Permitted Transfer” means any transfer of an Award, other than an
ISO, by a Participant to a Participant’s Family Member made by gift or domestic
relations order if such transfer is not for value; provided, however, that
neither (i) a transfer under a domestic relations order in settlement of marital
property rights nor (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members or the Participant
in exchange for an interest in that entity shall be deemed a transfer for value
for the purposes of determining whether a transfer is a Permitted Transfer.
     2.36 “Plan” means the MGM MIRAGE 2005 Omnibus Incentive Plan.
     2.37 “Plan Year” means the Company’s fiscal year.
     2.38 “Prior Plans” means the MGM MIRAGE 1997 Nonqualified Stock Option
Plan, amended and restated May 13, 2003, and the MGM MIRAGE 1997 Incentive Stock
Option Plan.
     2.39 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.
     2.40 “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8, except no Shares are actually awarded to the Participant
on the date of grant.
     2.41 “Share” means a share of common stock of the Company, $.01 par value
per share.
     2.42 “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7 herein.
     2.43 “Subsidiary” means any corporation or other entity, whether domestic
or foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
     2.44 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).



5



--------------------------------------------------------------------------------



 



Article 3. Administration
     3.1 General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
     3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 16, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Associates, and/or its Subsidiaries operate.
     3.3 Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries and Associates
or to one or more agents or advisors such administrative duties or powers as it
may deem advisable, and the Committee or any individuals to whom it has
delegated duties or powers as aforesaid may employ one or more individuals to
render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; and (b) determine the size of any such Awards; provided, however,
(i) the Committee shall not delegate such responsibilities to any such officer
for Awards granted to an Employee who is considered an Insider; (ii) the
resolution providing such authorization sets forth the total number of Awards
such officer(s) may grant; and (iii) the officer(s) shall report periodically to
the Committee regarding the nature and scope of the Awards granted pursuant to
the authority delegated.
Article 4. Shares Subject to this Plan and Maximum Awards
     4.1 Number of Shares Available for Awards. Subject to adjustment as
provided in Section 4.4 herein, the maximum number of Shares available for
issuance to Participants under this Plan (the “Share Authorization”) shall be
Thirty-five million (35,000,000) Shares.
     4.2 Share Usage. Shares covered by an Award shall only be counted as used
to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or

6



--------------------------------------------------------------------------------



 



are exchanged with the Committee’s permission, prior to the issuance of Shares,
for Awards not involving Shares, shall be available again for grant under this
Plan. Moreover, if the Option Price of any Option granted under this Plan or the
tax withholding requirements with respect to any Award granted under this Plan
are satisfied by tendering Shares to the Company (by either actual delivery or
by attestation), or if an SAR is exercised, only the number of Shares issued,
net of the Shares tendered, if any, will be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under this Plan.
The Shares available for issuance under this Plan may be authorized and unissued
Shares or treasury Shares.
     4.3 Annual Award Limits. Unless and until the Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:

  (a)   Options: The maximum aggregate number of Shares subject to Options
granted in any one Plan Year to any one Participant shall be one million
(1,000,000).     (b)   SARs: The maximum number of Shares subject to Stock
Appreciation Rights granted in any one Plan Year to any one Participant shall be
one million (1,000,000).     (c)   Restricted Stock or Restricted Stock Units:
The maximum aggregate grant with respect to Awards of Restricted Stock or
Restricted Stock Units in any one Plan Year to any one Participant shall be
three hundred fifty thousand (350,000).     (d)   Performance Units or
Performance Shares: The maximum aggregate Award of Performance Units or
Performance Shares that a Participant may receive in any one Plan Year shall be
three hundred fifty thousand (350,000) Shares, or equal to the value of three
hundred fifty thousand (350,000) Shares determined as of the date of vesting or
payout, as applicable.     (e)   Other Stock-Based Awards: The maximum aggregate
grant with respect to Other Stock-Based Awards pursuant to Article 10 in any one
Plan Year to any one Participant shall be three hundred fifty thousand
(350,000).

     4.4 Adjustments in Authorized Shares. If the outstanding securities of the
class then subject to this Plan are increased, decreased or exchanged for or
converted into cash, property or a different number or kind of securities, or if
cash, property or securities are distributed in respect of those outstanding
securities, in any case as a result of a reorganization, merger consolidation,
recapitalization, restructuring , reclassification, extraordinary dividend or
other distribution, stock split, reverse stock split or the like, or if
substantially all of the property and assets of the Company are sold, then, the
Committee will make appropriate and proportionate adjustments in (a) the number
and type of shares or other securities or cash or other property that may be
acquired pursuant to Options or are the basis for determining the value of other
Awards previously granted under this Plan, (b) the maximum number and type of
shares or other securities or cash or other property that may be issued pursuant
to Awards thereafter granted under this Plan, and (c) the maximum number of
Shares for which Awards may be granted during any one calendar year; provided,
however, that

7



--------------------------------------------------------------------------------



 



no adjustment may be made to the number of Shares that may be acquired pursuant
to outstanding Incentive Stock Options or the maximum number of Shares with
respect to which Incentive Stock Options may be granted under this Plan to the
extent the adjustment would result in those options being treated as other than
Incentive Stock Options.
     Subject to Section 16.3, the Committee, in its sole discretion, may also
make appropriate adjustments in the terms of any Awards under this Plan to
reflect or related to such changes or distributions and to modify any other
terms of outstanding Awards, including modifications of performance goals and
changes in the length of Performance Periods. Subject to Section 16.3, the
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under this Plan.
     Subject to the provisions of Article 16 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards under this Plan in a manner consistent
with paragraph 53 of FASB Interpretation No. 44), subject to compliance with the
rules under Code Sections 422 and 424, as and where applicable.
Article 5. Eligibility and Participation
     5.1 Eligibility. Individuals eligible to participate in this Plan include
all Employees, Directors and Independent Marketing Agents.
     5.2 Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.
Article 6. Stock Options
     6.1 Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424).
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.

8



--------------------------------------------------------------------------------



 



     6.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price on the
date of grant must be at least equal to one hundred percent (100%) of the FMV of
the Shares as determined on the date of grant. Notwithstanding the foregoing,
the price at which shares of stock may be purchased under an ISO granted to a
Participant who is a ten-percent owner shall not be less than one hundred ten
percent (110%) of the FMV of the Shares as determined on the date of grant. For
this purpose, a “ten-percent owner” shall mean a person who, at the time the ISO
is granted, owns stock with more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company.
     6.4 Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, the period during which an ISO
may be exercised by a ten percent owner shall expire not later than five years
from the date the ISO is granted.
     6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
     6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
     A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless exercise
(broker-assisted exercise) through a “same day sale” commitment; (d) by a
combination of (a), (b), and (c); or (e) any other method approved or accepted
by the Committee in its sole discretion.
     Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
     Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

9



--------------------------------------------------------------------------------



 



     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
     6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Associates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
     6.9 Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
Article 7. Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.
     Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
     The Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement; provided, however,
the Grant Price on the date of grant must be at least equal to one hundred
percent (100%) of the FMV of the Shares as determined on the date of grant. The
Grant Price of Tandem SARs shall be equal to the Option Price of the related
Option.
     7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
     7.3 Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.

10



--------------------------------------------------------------------------------



 



     7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
     7.5. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
     Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the value of
the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the Shares subject to
the underlying ISO at the time the Tandem SAR is exercised over the Option Price
of the underlying ISO; and (c) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Option Price of
the ISO.
     7.6 Settlement of SAR Amount. Subject to Section 19.11 herein, upon the
exercise of an SAR, a Participant shall be entitled to receive payment from the
Company of Shares in an amount determined by multiplying:

  (a)   The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price, less applicable tax withholding; by     (b)   The number
of Shares with respect to which the SAR is exercised.

     7.7 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Associates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.
     7.8 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of an SAR for a specified period of time.
Article 8. Restricted Stock and Restricted Stock Units
     8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

11



--------------------------------------------------------------------------------



 



     8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.
     8.3 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable laws or under the requirements of
any stock exchange or market upon which such Shares are listed or traded, and/or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units.
     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
     Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
     8.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
     The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the MGM MIRAGE 2005 Omnibus Incentive
Plan, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from MGM MIRAGE.
     8.5 Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights at any time with respect to any Restricted Stock
Units granted hereunder.
     8.6 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Associates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each

12



--------------------------------------------------------------------------------



 



Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
     8.7 Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.
Article 9. Performance Units/Performance Shares
     9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
     9.2 Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.
     9.3 Earning of Performance Units/Performance Shares. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
     9.4 Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
     9.5 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or provision of services to the Company, its Associates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Units or Performance Shares issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

13



--------------------------------------------------------------------------------



 



Article 10. Other Stock-Based Awards
     10.1 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.
     10.2 Value of Other Stock-Based Awards. Each Other Stock-Based Award shall
be expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion. If
the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the performance goals are met.
     10.4 Payment of Other Stock-Based Awards. Payment, if any, with respect to
an Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash or Shares as the Committee determines.
     10.5 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Other Stock-Based Awards
following termination of the Participant’s employment with or provision of
services to the Company, its Associates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, and may be included in an agreement entered into with each
Participant, but need not be uniform among all Other Stock-Based Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.
Article 11. Transferability of Awards
     11.1 Transferability of Incentive Stock Options. No ISO granted under this
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to a Participant under Article 6 shall be exercisable
during his or her lifetime only by such Participant.
     11.2 All Other Awards. Except for any Permitted Transfers provided for in a
Participant’s Award Agreement, which Permitted Transfers may be subject to
additional restrictions determined by the Committee and as set forth in the
Award Agreement, no other Award granted under this Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except with
respect to interests in Awards which have been subject to a Permitted Transfer
provided for in a Participant’s Award Agreement, all Awards granted to a
Participant under this Plan shall be exercisable during his or her lifetime only
by such Participant. With respect to those Awards (other than ISOs), if any,
that are subject to Permitted Transfers, references in this Plan to exercise or
payment related to such Awards by or to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s Family Members to
whom such Permitted Transfers were made.

14



--------------------------------------------------------------------------------



 



Article 12. Performance Measures
     12.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

  (a)   Net earnings or net income (before or after taxes);     (b)   Earnings
per share;     (c)   Net sales or revenue growth;     (d)   Net operating
profit;     (e)   Return measures (including, but not limited to, return on
assets, capital, invested capital, equity, sales, or revenue);     (f)   Cash
flow (including, but not limited to, operating cash flow, free cash flow, cash
flow return on equity, and cash flow return on investment);     (g)   Earnings
before or after taxes, interest, depreciation, and/or amortization;     (h)  
Gross or operating margins;     (i)   Productivity ratios;     (j)   Share price
(including, but not limited to, growth measures and total shareholder return);  
  (k)   Expense targets;     (l)   Margins;     (m)   Operating efficiency;    
(n)   Market share;     (o)   Customer satisfaction;     (p)   Working capital
targets; and     (q)   Economic value added or EVA® (net operating profit after
tax minus the sum of capital multiplied by the cost of capital).

     Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Associate as a whole or any business unit of the
Company, Subsidiary, and/or Associate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the

15



--------------------------------------------------------------------------------



 



Company may select Performance Measure (j) above as compared to various stock
market indices. The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of performance goals pursuant to
the Performance Measures specified in this Article 12.
     12.2 Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
     12.3 Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
     12.4 Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
Article 13. Dividend Equivalents
     Any Participant selected by the Committee may be granted dividend
equivalents based on the dividends declared on Shares that are subject to any
Award, to be credited as of dividend payment dates, during the period between
the date the Award is granted and the date the Award is exercised, vests or
expires, as determined by the Committee. Such dividend equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee.
Article 14. Beneficiary Designation
     Each Participant under this Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Plan is to be paid in case of his death before he
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid or exercised by the
Participant’s executor, administrator, or legal representative.

16



--------------------------------------------------------------------------------



 



Article 15. Rights of Participants
     15.1 Employment. Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Associates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director or Independent Marketing Agent for any specified period of time.
     Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company, its Associates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 16, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Associates, and/or its Subsidiaries.
     15.2 Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
     15.3 Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
Article 16. Amendment, Modification, Suspension, and Termination
     16.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 16.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without stockholder approval if stockholder approval is required by law,
regulation, or stock exchange rule.
     16.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
     16.3 Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 16.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.

17



--------------------------------------------------------------------------------



 



     16.4 Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.
Article 17. Withholding
     17.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
     17.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
Article 18. Successors
     All obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 19. General Provisions
     19.1 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
     19.2 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     19.3 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

18



--------------------------------------------------------------------------------



 



     19.4 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     19.5 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

  (a)   Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and     (b)   Completion of any
registration or other qualification of the Shares under any applicable national
or foreign law or ruling of any governmental body that the Company determines to
be necessary or advisable.

     19.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary or advisable to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
     19.7 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
     19.8 Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Associates, and/or its Subsidiaries
operate or have Employees, Directors, or Independent Marketing Agents, the
Committee, in its sole discretion, shall have the power and authority to:

  (a)   Determine which Associates and Subsidiaries shall be covered by this
Plan;     (b)   Determine which Employees and/or Directors or Independent
Marketing Agents outside the United States are eligible to participate in this
Plan;     (c)   Modify the terms and conditions of any Award granted to
Employees and/or Directors or Independent Marketing Agents outside the United
States to comply with applicable foreign laws;     (d)   Establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable. Any subplans and modifications to Plan
terms and procedures established under this Section 19.8 by the Committee shall
be attached to this Plan document as appendices; and

19



--------------------------------------------------------------------------------



 



  (e)   Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

          Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.
     19.9 Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
     19.10 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Associates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any person
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Associates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Associate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Associate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
     19.11 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
     19.12 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Associate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.
     19.13 Deferred Compensation. No deferral of compensation (as defined under
Code Section 409A or guidance thereto) is intended under this Plan. However, the
Committee may permit deferrals of compensation pursuant to the terms of a
Participant’s Award Agreement, a separate plan or a subplan which meets the
requirements of Code Section 409A and any related guidance. Employees who are
subject to Code Section 409A shall only be granted Awards under this Plan that
meet the requirements of Code Section 409A or qualify for an exemption under
Code Section 409A or any related guidance. If any Employee who is subject to
Code Section 409A receives an Award that does not comply with Code Section 409A
or qualify for an exemption thereto, such Award shall be null and void and shall
be deemed to have never been granted. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan does not permit the acceleration of the time or schedule of
any distribution related to such

20



--------------------------------------------------------------------------------



 



Award, except as permitted by Code Section 409A, the regulations thereunder,
and/or the Secretary of the United States Treasury.
     19.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
     19.15 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Associate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Associate to take any action which such entity
deems to be necessary or appropriate.
     19.16 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Delaware, to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.

21